        Case 4:18-cv-01885-HSG Document 1013 Filed 03/26/21 Page 1 of 4


1    [All counsel listed on signature page]
2

3

4

5                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
6

7

8                                                           Case No. 4:18-cv-01885-HSG

9                                                           JOINT REQUEST TO VACATE
                                                            ORDER REGARDING
10   In Re Koninklijke Philips Patent Litigation            CONDITIONAL DISMISSAL DATED
                                                            JANUARY 29, 2021
11
                                                            JURY TRIAL DEMANDED
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       JOINT REQUEST AND [PROPOSED] ORDER VACATING CONDITIONAL DISMISSAL
                                        CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1013 Filed 03/26/21 Page 2 of 4


1           Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
2    Defendants ASUSTeK Computer Inc. and ASUS Computer International (collectively, “ASUS” and
3    together with Philips, the “Parties”) hereby jointly request that the Court vacate the Order Regarding
4    Conditional Dismissal dated January 29, 2021.
5           The parties have now finalized a confidential settlement agreement.             Pursuant to that
6    agreement, the parties seek to vacate the Order Regarding Conditional Dismissal and enter a Voluntary
7    Dismissal in the format required by the parties’ confidential settlement agreement. The parties are
8    filing concurrently a Stipulated Motion for Voluntary Dismissal and [Proposed] Order in the format
9    required by the parties’ confidential settlement agreement.
10
      Dated: March 26, 2021                                Respectfully submitted,
11

12    Chris Holland (SBN 164053)                                 /s/ Michael P. Sandonato
      Lori L. Holland (SBN 202309)                         Michael P. Sandonato (admitted pro hac vice)
13    HOLLAND LAW LLP                                      John D. Carlin (admitted pro hac vice)
      220 Montgomery Street, Suite 800                     Christopher M. Gerson (admitted pro hac vice)
14    San Francisco, CA 94104                              Natalie D. Lieber (admitted pro hac vice)
      Telephone: (415) 200-4980                            Jason M. Dorsky (admitted pro hac vice)
15    Fax: (415) 200-4989                                  Stephen K. Yam (admitted pro hac vice)
      cholland@hollandlawllp.com                           Jonathan M. Sharret (admitted pro hac vice)
16    lholland@hollandlawllp.com                           Joshua D. Calabro admitted pro hac vice)
                                                           Daniel A. Apgar (admitted pro hac vice)
17                                                         Sean M. McCarthy (admitted pro hac vice)
                                                           Robert S. Pickens (admitted pro hac vice)
18                                                         Caitlyn N. Bingaman (admitted pro hac vice)
19                                                         VENABLE LLP
                                                           1290 Avenue of the Americas
20                                                         New York, New York, 10104
                                                           +1 (212) 218-2100
21                                                         +1 (212) 218-2200 facsimile
                                                           philipsprosecutionbar@venable.com
22
                                                           Attorneys for Plaintiffs Koninklijke Philips
23                                                         N.V. and U.S. Philips Corporation
24

25

26

27

28


       JOINT REQUEST AND [PROPOSED] ORDER VACATING CONDITIONAL DISMISSAL
                                         CASE NO. 4:18-CV-01885-HSG

                                                       1
         Case 4:18-cv-01885-HSG Document 1013 Filed 03/26/21 Page 3 of 4


1     Bruce Genderson (pro hac vice)                              /s/ Michael J. Newton
      Aaron Maurer (pro hac vice)                           Michael J. Newton (No. 156225)
2     David Krinsky (pro hac vice)                          ALSTON & BIRD LLP
      Andrew Trask (pro hac vice)                           2200 Ross Avenue, Ste. 2300
3     WILLIAMS & CONNOLLY LLP                               Dallas, Texas 75201
      725 Twelfth Street, N.W.                              +1 (214) 922-3400
4     Washington, D.C. 20005                                +1 (214) 922-3899 facsimile
      +1 (202) 434-5000                                     asus-philips@alston.com
5     +1 (202) 434-5029 facsimile
      viceroy@wc.com                                        Attorneys for Defendants ASUSTeK
6
                                                            Computer Inc. and ASUS Computer
      Matthew S. Warren (No. 230565)                        International
7     Erika H. Warren (No. 295570)
      WARREN LEX LLP
8     2261 Market Street, No. 606
      San Francisco, California 94114
9     +1 (415) 895-2940
      +1 (415) 895-2964 facsimile
10    18-1885@cases.warrenlex.com
11

12

13
                                    CIVIL L.R. 5-1(i) ATTESTATION

14          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
15   above to execute and file this document on their behalf.
16
            Dated: March 26, 2021                              /s/ Chris Holland
17
                                                            Chris Holland
18

19

20

21

22

23

24

25

26

27

28


       JOINT REQUEST AND [PROPOSED] ORDER VACATING CONDITIONAL DISMISSAL
                                         CASE NO. 4:18-CV-01885-HSG

                                                        2
        Case 4:18-cv-01885-HSG Document 1013 Filed 03/26/21 Page 4 of 4


1                                 [PROPOSED] ORDER
2

3    GOOD CAUSE APPEARING AND PURSUANT TO THE PARTIES’ JOINT REQUEST,

4    THE ORDER REGARDING CONDITIONAL DISMISSAL IS VACATED. IT IS SO

5    ORDERED.
6

7
     DATED: _________             ____________________________________
8                                       Hon. Haywood S. Gilliam, Jr.
                                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      JOINT REQUEST AND [PROPOSED] ORDER VACATING CONDITIONAL DISMISSAL
                                CASE NO. 4:18-CV-01885-HSG

                                             3
